Title: From Thomas Jefferson to Daniel Fisher, 12 August 1805
From: Jefferson, Thomas
To: Fisher, Daniel


                  
                     Monticello Aug. 12. 05.
                  
                  Th: Jefferson makes his acknolegements to mr Fisher for the book on Military tactics forwarded to him, and his thanks for this mark of his attention. it would be great presumption in him to hazard an opinion on a work the subject of which he has been less conversant in than any other. it is nevertheless an important one, and mr Fisher will have deserved well of his country for his endeavors to render it familiar to them. he prays him to accept his salutations & respects.
               